     Case: 4:19-cv-01711-DDN Doc. #: 18 Filed: 09/10/19 Page: 1 of 2 PageID #: 51



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

MILTON GREEN,                                    )
                                                 )
         Plaintiff,                              )
                                                 )
v.                                               )   Cause No. 4:19-cv-01711-DDN
                                                 )
CITY OF ST. LOUIS, MISSOURI, et al.              )
                                                 )
         Defendants.                             )

                             OPPOSITION TO MOTION TO STAY

         Defendants seek a stay of this lawsuit while Plaintiff’s workers’ compensation claim is

adjudicated. While the state law claims asserted in this case may be subject to the Workers

Compensation statute, the federal claims are not. Moreover, the adjudication of the Workers

Compensation claims is expected to conclude well before the conclusion of this litigation.

Accordingly, a stay of the entire case is inappropriate and the motion should be denied.

                                         ARGUMENT

         In his Complaint, Plaintiff asserts three claims arising under 42 U.S.C. § 1983 and two

state law claims against Defendants. Plaintiff recognizes that the state law claims may be affected

by the decision by the Labor and Industrial Relations Commission (“Commission”). However, it

is Plaintiff’s understanding that the resolution of the workers compensation claim will occur well

before any trial in this matter.

         The Commission may have exclusive jurisdiction over some state law claims. The

Commission does not have jurisdiction over any federal claims, and the Missouri Workers

Compensation Act (“Act”) cannot divest this Court of jurisdiction. See Donnelly v. St. John’s

Mercy Medical Center, 635 F.Supp.2d 970, 988-89 (E.D. Mo. 2009) (the exclusivity provision




                                                1
    Case: 4:19-cv-01711-DDN Doc. #: 18 Filed: 09/10/19 Page: 2 of 2 PageID #: 52



cannot preempt federally created rights) (citing Karcher v. Emerson Elec. Co., 94 F.3d 502 (8th

Cir. 1996). In Donnelly, defendant asserted that the Act barred claims under the Americans with

Disabilities Act. Id. That argument was deemed meritless as it “runs counter to basic principles of

federalism.” Id. The court found that the Act did not displace a federally created cause of action

and denied the motion to dismiss. Id.1

        Accordingly, since the Commission’s findings will have no bearing on the § 1983 claims,

no reason exists to stay litigation of this case. To the extent any risk of double recovery exists, that

can be resolved through traditional offset methods.



        WHEREFORE, for the reasons stated above, Plaintiff respectfully requests the Court to

enter an order denying the motion to stay.



Date: September 9, 2019                         Respectfully submitted,



                                                KHAZAELI WYRSCH LLC

                                                /s/ James R. Wyrsch
                                                James R. Wyrsch, 53197MO
                                                Javad M. Khazaeli, 53735MO
                                                Kiara N. Drake, 67129MO
                                                911 Washington Avenue, Suite 211
                                                Saint Louis, MO 63101
                                                (314) 288-0777
                                                (314) 400-7701 (fax)
                                                james.wyrsch@kwlawstl.com
                                                javad.khazaeli@kwlawstl.com
                                                kiara.drake@kwlawstl.com



1
        Plaintiff also notes that the Act expressly exempts federal law. See § 287.110, RSMo.

                                                   2
